EXHIBIT 2008 STOCK INCENTIVE PLAN (Effective April 1, 2008) ii TABLE OF CONTENTS Page 1 THE PLAN 1 1.1 Purpose 1 1.2 Administration and Authorization; Power and Procedure 1 1.3 Participation 3 1.4 Shares Available for Awards; Share Limits 3 1.5 Grant of Awards 3 1.6 Award Period 4 1.7 Limitations on Exercise and Vesting of Awards 4 1.8 No Transferability; Limited Exception to Transfer Restrictions 4 2 OPTIONS 5 2.1 Grants 5 2.2 Option Price 5 2.3 Limitations on Grant and Terms of Incentive Stock Options 5 2.4 Limits on 10% Holders 6 3 RESTRICTED STOCK AWARDS 6 3.1 Grants 6 3.2 Restrictions 6 3.3 Return to the Corporation 7 4 STOCK UNIT AWARDS 7 4.1 Grants. 7 4.2 Payouts 7 4.3 Non-Transferability 7 4.4 Dividend Equivalent Rights 7 4.5 Cancellation of Restricted Stock Units 7 5 OTHER PROVISIONS 8 5.1 Rights of Eligible Employees, Participants and Beneficiaries 8 5.2 Adjustments; Acceleration 8 5.3 Effect of Termination of Service on Awards 10 5.4 Compliance with Laws 11 5.5 Tax Matters 12 5.6 Plan Amendment, Termination and Suspension 12 5.7 Privileges of Stock Ownership 12 5.8 Effective Date of the Plan 13 5.9 Term of the Plan 13 5.10 Governing Law/Construction/Severability 13 5.11 Captions 13 5.12 Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other Corporation. 13 5.13 Non-Exclusivity of Plan 14 5.14 No Corporate Action Restriction 14 5.15 Other Company Benefit and Compensation Program 14 6 DEFINITIONS 14 6.1 Definitions 14 ii AMERICAN
